Citation Nr: 0911654	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to an initial compensable evaluation for 
residuals of a fracture, distal phalanx, left great toe.

3.  Entitlement to an initial compensable evaluation for 
hallux valgus, left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1989 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran submitted additional evidence directly to the 
Board and waived prior RO review.

It appears that an informal service connection claim for the 
left shoulder was submitted in the Veteran's September 2005 
Form 9.  The Veteran has also pointed out that he was 
diagnosed with radiating pain from his service connected 
lumbar spine disability.  These claims are not before the 
Board and are referred to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a remand for additional development is 
required before final appellate review of the issues listed 
above.

First, the Veteran seeks a compensable rating for his service 
connected left foot disabilities, noted as residuals of a 
fracture of the distal phalanx of the left great toe and 
hallux valgus of the left foot.  He alleges that his VA 
examination from October 2004 is inadequate to determine the 
severity of his foot disorders as the examiner failed to 
properly address the impact of the Veteran's disorders on his 
employment and daily life.  Specifically, the examiner failed 
to address the impact of the left foot hallux valgus on 
employment and daily life and ignored the residuals from the 
fracture of the left foot, including pain, when opining as to 
the effects on employment and daily life.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b)(1), (2).  The Board finds that a new 
examination is warranted to fully explore the symptoms of 
both service connected left foot disorders and to determine 
the impact of the disorders on the Veteran's employment and 
daily life.  

Second, the Veteran's Form 9, substantive appeal, dated 
September 2005 indicates that the Veteran received treatment 
from the Birmingham VA Medical Center (VAMC); however, the 
claims file does not include any records from this facility 
nor does the claims file contain any evidence that VA 
requested the medical records from Birmingham VAMC.  All VA 
medical records need to be retrieved and associated with the 
claims file.

Finally, with regard to the service connection claim for a 
neck disorder, the evidence fails to show a current diagnosis 
of a cervical spine or neck disorder.  However, as it appears 
that some medical records have not been associated with the 
claims file, this claim must be remanded pending receipt of 
all evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain all VA records not 
currently associated with the claims file, 
and shall specifically inquire about the 
VA treatment records at the Birmingham VA 
Medical Center.

2.  The RO should take appropriate action 
to contact the Veteran and ask him to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional new records 
pertinent to his claims before the Board.

After obtaining any necessary 
authorization from the Veteran for the 
release of his private medical records, 
the RO should obtain and associate with 
the file all records that are not 
currently on file.

3.  The RO should schedule the Veteran for 
an examination of his left foot and neck.  
The claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner and the examiner 
must annotate the examination report that 
the claims folder was reviewed.

The examiner should address the severity 
of the hallux valgus of the left foot and 
the residuals of a fracture of the distal 
phalanx of the left great toe.  The 
examiner should describe all related 
symptomatology and address the affect of 
each disability on the Veteran's 
employment and activities of daily living. 

Any necessary diagnostic tests, including 
range of motion testing, should be 
conducted and all clinical findings 
reported in detail. 

The examiner should also render an opinion 
as to whether it is at least as likely as 
not that a current neck disability (if 
any) is related to the Veteran's active 
service from October 1989 to September 
1997.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, the report should so state.  
Any opinion provided should include an 
explanation.

4.  Then, readjudicate the Veteran's 
claims on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




